UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 98-2246



FRANKLIN   COUNTY,     a   North   Carolina   Body
Politic,

                                                 Plaintiff - Appellee,

           versus


GEORGE E. BURDICK; MARY K. BURDICK,

                                              Defendants - Appellants.



                              No. 98-2247



FRANKLIN   COUNTY,     a   North   Carolina   Body
Politic,

                                                 Plaintiff - Appellee,

           versus


GEORGE E. BURDICK; MARY K. BURDICK,

                                              Defendants - Appellants,

           and


BEN N. WILLIAMSON, III, Trustee; FARM CREDIT
BANK OF COLUMBIA, Lienholder,

                                                           Defendants.
                            No. 98-2248



FRANKLIN   COUNTY,   a   North   Carolina   Body
Politic,

                                               Plaintiff - Appellee,

           versus


GEORGE E. BURDICK; MARY K. BURDICK,

                                            Defendants - Appellants,

           and


JOHN TANTUM, Trustee: Nationscredit Financial
Services Corporation of America, Lienholder,

                                                          Defendant.



                            No. 98-2249



FRANKLIN   COUNTY,   a   North   Carolina   Body
Politic,

                                               Plaintiff - Appellee,

           versus


GEORGE E. BURDICK, MARY K. BURDICK,

                                            Defendants - Appellants,

           and




                                  2
BEN N. WILLIAMSON, III, Trustee: Farm Credit
Bank of Columbia, Lienholder; JOHN TANTUM,
Trustee: Nationscredit Financial Services
Corporation of America, Lienholder,

                                                        Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-481-5-BR-3, CA-97-482-5-BR-3, CA-97-483-5-BR-3,
CA-97-484-5-BR-3)


Submitted:   October 20, 1998           Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George E. Burdick, Mary K. Burdick, Appellants Pro Se. Steven Hume
McFarlane, Louisburg, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     In these four consolidated appeals, George and Mary Burdick

appeal district court orders denying their motions for reconsid-

eration and motions to amend their motions for reconsideration of

four underlying orders remanding the four cases against them back

to state court. Because the district court in this case remanded

the cases on grounds expressly provided for in 28 U.S.C. § 1447(c)

(1994), lack of subject matter jurisdiction, we are precluded from

reviewing the remand orders, see 28 U.S.C. § 1447(d) (1994), and

consequently orders denying motions for reconsideration of remand

orders. We note that 28 U.S.C. § 1447(c) also authorizes the dis-

trict court to require a party to pay just costs and actual

expenses, including attorney’s fees.

     In light of the foregoing, we dismiss these four appeals for

lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court, and oral argument would not aid the

decisional process.




                                                        DISMISSED




                                4